Baldwin, J.
The plaintiff’s main contention is that whoever drives a team upon what to him is the left hand side of the road, thereby assumes the responsibility of exercising an unusual and the highest degree of care to avoid a collision with any other vehicle which he may have occasion to pass, and which is being kept on what to it is the right hand side of the road.
Such is not the law. It is necessary and proper for any driver, who is about to stop for the purpose of going upon land or into buildings situated on what to him is the left hand side of the road, to shape his course in that direction ; and he is bound simply to exercise ordinary and reasonable care with reference to such teams as he may encounter. Whether such care was exercised by the defendant’s driver, under the circumstances of the case, was a pure question of fact, on which the finding of the court below is conclusive. Wrinn v. Jones, 111 Mass., 360 ; Fiske v. Forsyth Dyeing Co., 57 Conn., 118.
It is equallj' conclusive in charging the plaintiff with contributory negligence. He too was bound to exercise the same degree of care which the law required of Scoville, the defendant’s driver. It was not his absolute right to pass between the defendant’s team and the southern curb of the *48street, or to assume that Seoville must and would turn out for him. The defendant’s right to use its elevator and to place its truck as close to it as it could, was as perfect as that of the plaintiff to ride through the street. Each party was equally bound to use his rights so as not to injure the other.
We have no statutory rule at variance with these principles. General Statutes, §§ 2689, 2690, provide that when the drivers of any vehicles for the conveyance of persons shall meet each other in the public highway, each shall turn to the right and slacken his pace so as to give half the traveled path, if practicable, and a fair and equal opportunity to pass, to the other; and that the driver of any such vehicle who shall, by neglecting to conform to these requirments, drive against another vehicle, shall be liable in treble damages for any injury thereby done, and if the injury were done designedly, forfeit not exceeding $100 to the State; such damages, if the driver is unable to pay them, to be recoverable of the owner of the vehicle by writ of scire facias. The action before us was not brought upon the statute, and could not have been, since that gives a remedy only against the driver, or (in case of his inability to respond) the owner, of a vehicle for the conveyance of persons. The rule which it lays down is limited to vehicles of the same description. The driver of a truck for the conveyance of goods, when he meets on the road a vehicle for the conveyance of persons, is not under any statutory obligation to turn to the right. It may be reasonable, and, if so, necessary, that he should do so, but this depends solely on what should be the conduct, under the circumstances of the occasion, of a driver of ordinary skill and prudence.
The plaintiff filed written exceptions to certain of the findings of fact made by the court below, and to its refusal to make certain findings of fact which he had requested, and the evidence claimed by each party to be material to such questions of fact has been certified-up, and made part of the record, under Chap. 174 of the Public Acts of 1893. This Act was repealed in 1895, but by General Statutes, .§ 1, such *49repeal did not affect actions then pending, of which the present suit was one.
By the reasons of appeal founded upon these exceptions, the plaintiff asks this court to compare the evidence as to several of the circumstances preceding or attending the collision between the bicycle and the truck, with the findings of the trial court as to what those circumstances were. There was .evidence in respect to some of these circumstances tending to support the plaintiff’s view of them. There was evidence in regard to all of them tending to support the views taken by the trial court.
Negligence becomes a question of law, when the case turns upon the standard to be applied to measure the care due from the party whose conduct is the subject of consideration, but seldom, if ever, when it turns on what his conduct in fact was and there is no uncertainty as to the rule by which it was to be governed. Farrell v. Waterbury Horse R. R. Co., 60 Conn., 289, 246. The case at bar is one of the latter description, and the plaintiff’s exceptions to the finding constituted no ground of appeal under the Act of 1893. Styles v. Tyler, 64 Conn., 432; Meriden Savings Bank v. Wellington, ibid, 553. Whatever points of law he was entitled to raise were fairly presented by the state of facts found by the trial court.
There is no error in the judgment appealed from.
In this judgment the other judges concurred.